Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147182-3                                                                                                Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  BARRY MOON and LORI MOON,                                                                                          Justices
          Plaintiffs-Appellants,
  v                                                                SC: 147182
                                                                   COA: 308529
                                                                   Ingham CC: 11-000215-CH
  OCWEN LOAN SERVICING, LLC,
             Defendant-Appellee.
  _________________________________________/
  BARRY MOON and LORI MOON,
          Plaintiffs-Appellants,
  v                                                                SC: 147183
                                                                   COA: 311330
                                                                   Ingham CC: 12-000009-CH
  FEDERAL HOME LOAN MORTGAGE CORP,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 18, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2013
         d1216
                                                                              Clerk